The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 June 3, 2021

                                2021COA79

No. 20CA1400, People in Interest of E.S. — Juvenile Court —

Dependency and Neglect — Termination of the Parent-Child

Legal Relationship

     A division of the court of appeals considers whether, during a

dependency and neglect proceeding, a county department of human

services may bar a parent from participating in visitation solely

because the parent has outstanding warrants, without a finding

that visitation would be detrimental to the children’s health and

safety. The division holds that a department may not adopt a

blanket policy barring parental visitation without consideration of

the children’s health and safety. The division therefore reverses the

judgment terminating father’s parental rights.
COLORADO COURT OF APPEALS                                        2021COA79


Court of Appeals No. 20CA1400
Arapahoe County District Court No. 18JV261
Honorable Natalie T. Chase, Judge


The People of the State of Colorado,

Appellee,

In the Interest of E.S. and L.S., Children,

and Concerning F.S.,

Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division VI
                         Opinion by JUDGE LIPINSKY
                       Pawar and Taubman*, JJ., concur

                            Announced June 3, 2021


Ronald Carl, County Attorney, Heather L. Tomka, Assistant County Attorney,
Aurora, Colorado, for Appellee

Alison Bettenberg, Sheena Knight, Guardians Ad Litem

Patrick R. Henson, Office of Respondent Parents’ Counsel, Denver, Colorado,
for Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    In determining whether a parent’s parental rights should be

 terminated under section 19-3-604(1)(c), C.R.S. 2020, following an

 adjudication that the parent’s children are dependent or neglected,

 a juvenile court must consider whether the county department of

 human services made reasonable efforts to rehabilitate the parent.

 The Colorado Children’s Code details how a department can satisfy

 the reasonable efforts standard. Providing visitation services for

 parents with children in out-of-home placement is one of the

 actions a department must take to satisfy the standard.

¶2    In this case, we consider whether a department may bar a

 parent from participating in visitation solely because the parent has

 outstanding warrants, without a finding that visitation would be

 detrimental to the children’s health and safety. We hold that a

 department may not adopt such a blanket policy. For that reason,

 we reverse the juvenile court’s judgment terminating the father’s

 parental rights.

                           I.    Background

¶3    F.S. (father) appeals the judgment terminating his parental

 rights to E.S. and L.S. (the children). (In this case, C.P. (mother)

 also appealed the judgment terminating her parental rights to the


                                    1
 children. Because we grant mother’s motion for limited remand in

 a separate order, we do not address mother’s appellate arguments

 in this opinion.)

¶4    In March 2018, the Arapahoe County Department of Human

 Services (Department) initiated a dependency and neglect case

 based on concerns that mother was using marijuana around the

 children, then ages three and one, and that the home was unsafe

 for the children. The Department did not know father’s

 whereabouts and reported he had an active warrant for his arrest.

 (The record contains references both to a “warrant” and “warrants.”

 The caseworker’s reports state that father had outstanding

 warrants in El Paso County and Denver, and the treatment plan

 similarly refers to “warrants.” For this reason, we refer to father’s

 “warrants.”)

¶5    The juvenile court adjudicated the children dependent and

 neglected. The juvenile court adopted a treatment plan for father

 that required him to (1) maintain employment; (2) refrain from

 criminal activity; (3) attend parenting time once he had cleared his

 active warrants; (4) remain in contact with the caseworker; and (5)




                                    2
  complete a domestic violence evaluation and comply with treatment

  recommendations.

¶6     In October 2019, the Department moved to terminate father’s

  parental rights. The Department refiled the termination motion in

  June 2020 after the termination hearing was continued.

¶7     Following an evidentiary hearing in July 2020, the juvenile

  court terminated father’s parental rights.

¶8     After this case was fully briefed, father joined with mother in a

  motion for limited remand. In their motion, the parents note that

  the supreme court publicly censured Natalie Chase, the juvenile

  court judge who ordered the termination of their parental rights, for

  undermining the confidence in the impartiality of the judiciary by

  manifesting bias or prejudice based on race or ethnicity. See In re

  Chase, 2021 CO 23, ¶ 7, ___ P.3d ___, ___.

¶9     Because we reverse the judgment as to father on the merits,

  the motion for limited remand is moot as to him. We grant the

  motion for limited remand as to mother in a separate order.

           II.   Termination Criteria and Standard of Review

¶ 10   The juvenile court terminated father’s parental rights under

  section 19-3-604(1)(c). Under that statute, the juvenile court may


                                    3
  terminate parental rights if it finds by clear and convincing evidence

  that (1) the child was adjudicated dependent or neglected; (2) the

  parent has not complied with an appropriate, court-approved

  treatment plan or the plan was unsuccessful; (3) the parent is unfit;

  and (4) the parent’s conduct or condition is unlikely to change in a

  reasonable time.

¶ 11   Where resolution of an issue necessitates application of the

  termination statute to evidentiary facts, it presents a mixed

  question of fact and law. People in Interest of A.M. v. T.M., 2021 CO

  14, ¶ 15, 480 P.3d 682, 686. We review the juvenile court’s factual

  findings for clear error. C.R.C.P. 52. The credibility of witnesses;

  the sufficiency, probative effect, and weight of the evidence; and the

  inferences and conclusions to be drawn therefrom are all within the

  province of the juvenile court. People in Interest of C.A.K., 652 P.2d

  603, 613 (Colo. 1982). But a determination of the proper legal

  standard to be applied in a case and the application of that

  standard to the particular facts of the case are questions of law that

  we review de novo. M.A.W. v. People in Interest of A.L.W., 2020 CO

  11, ¶ 31, 456 P.3d 1284, 1289.




                                    4
                               III.   Discussion

                          A.    Reasonable Efforts

¶ 12   Father first asserts that the Department failed to make

  reasonable efforts because it did not provide him visitation services.

  We agree.

               1.      Preservation and Standard of Review

¶ 13   The Department and the guardian ad litem (GAL) contend that

  father’s challenge to the Department’s reasonable efforts is

  unpreserved because he failed to raise it before the termination

  hearing. Divisions of this court are split on this issue. One division

  has held that a parent must bring any deficiencies in the

  department’s lack of reasonable efforts to the court’s attention

  before the termination hearing to preserve such a challenge for

  appeal. See People in Interest of D.P., 160 P.3d 351, 355-56 (Colo.

  App. 2007). Another division has held that a parent’s failure to

  object to the department’s lack of reasonable efforts before the

  termination hearing does not bar appellate review of a reasonable

  efforts claim. See People in Interest of S.N-V., 300 P.3d 911, 916

  (Colo. App. 2011).




                                        5
¶ 14   Under the circumstances of this case, we need not decide

  which approach is correct because even if we assume, without

  deciding, that father failed to preserve this issue, we elect to

  address his claim to avert a miscarriage of justice. See People in

  Interest of M.B., 2020 COA 13, ¶ 21, 459 P.3d 766, 770-71 (“[G]iven

  the constitutional nature of parental rights, we will recognize a

  miscarriage of justice exception for review of unpreserved errors.”);

  In re R.G.B., 98 P.3d 958, 959 (Colo. App. 2004) (“Where an error of

  the trial court . . . involves a miscarriage of justice, we may consider

  the issue for the first time on appeal.”). This exception to the

  preservation rule applies to “those limited situations in which an

  error by the trial court, not otherwise properly preserved for appeal,

  should be characterized as . . . one causing a miscarriage of

  justice.” People in Interest of A.E., 914 P.2d 534, 539 (Colo. App.

  1996). For the reasons discussed below, we conclude that a

  miscarriage of justice would result if we expressly or implicitly

  enforced a blanket policy barring parental visitation in a

  dependency and neglect case without consideration of the children’s

  health and safety.




                                     6
¶ 15   The Department and the GAL also disagree with father

  regarding which standard of review applies to our review of a

  reasonable efforts claim. They assert that we should review the

  court’s reasonable efforts finding only for clear error. C.A.K., 652

  P.2d at 613. Father responds, however, that while the court’s

  factual findings — “the raw, historical data underlying the

  controversy” — are reviewed for clear error, its legal determinations

  based on those factual findings are still subject to de novo review.

  People in Interest of S.R.N.J-S., 2020 COA 12, ¶ 10, ___ P.3d ___, ___

  (citing People in Interest of S.N. v. S.N., 2014 CO 64, ¶ 21, 329 P.3d

  276, 282).

¶ 16   We recognize that a division of this court recently concluded

  that “it is unclear whether we are to review the juvenile court’s

  determination of reasonable efforts . . . de novo or for clear error.”

  People in Interest of A.A., 2020 COA 154, ¶ 13, 479 P.3d 57, 61

  (noting that our supreme court had not yet reviewed a juvenile

  court’s judgment terminating parental rights as a mixed question of

  fact and law). But the division in A.A. determined that it did not

  need to resolve the question “because the juvenile court’s




                                     7
  decision . . . was erroneous under either standard.” A.A., ¶ 13, 479

  P.3d at 61.

¶ 17   For the reasons explained below, we, too, need not resolve this

  dispute because, under either standard, the juvenile court’s

  decision on reasonable efforts was erroneous.

                                2.       Law

¶ 18   In determining whether a parent is unfit under section

  19-3-604(1)(c), the juvenile court must consider whether the

  Department made reasonable efforts to rehabilitate the parent.

  § 19-3-604(2)(h); S.N-V., 300 P.3d at 915. “Reasonable efforts”

  means “the exercise of diligence and care” for a child in out-of-home

  placement. § 19-1-103(89), C.R.S. 2020.

¶ 19   The reasonable efforts standard is satisfied when services are

  provided in accordance with section 19-3-208, C.R.S. 2020.

  § 19-1-103(89). Among the efforts required under section 19-3-208

  are screenings, assessments, and individual case plans for the

  provision of services; home-based family and crisis counseling;

  information and referral services to available public and private

  assistance resources; visitation services for parents with children in




                                     8
  out-of-home placement; and placement services including foster

  care and emergency shelter. § 19-3-208(2)(b).

                              3.   Analysis

¶ 20   Father asserts that the Department did not make reasonable

  efforts because it prohibited him from visiting his children while he

  had outstanding warrants. For the reasons discussed below, we

  agree with father and conclude that the Department did not make

  reasonable efforts.

¶ 21   Father’s treatment plan required him to participate in

  visitation “[t]o assist [him] with developing and maintaining a

  positive and appropriate relationship with [the children] once active

  warrants have been cleared by El Paso and Denver Counties.”

  (Emphasis added.) The caseworker testified that father never

  visited with the children because he had not resolved his warrants.

  She said that a Department policy prohibited any parent from

  participating in visitation if the parent had an outstanding warrant.

  The caseworker did not explain the reasons for the policy, nor did

  she elaborate why such a policy was appropriate in this case.

  Father asked the Department to make an exception to the policy to

  allow him to have face-to-face visitation with the children. The


                                    9
  caseworker declined father’s request, however, because “it was just

  against what the policy states.”

¶ 22   Father maintains that the Department’s policy is “per se

  invalid” under section 19-3-208 because the statute provides that

  the Department “must” provide him with visitation services. See

  Ryan Ranch Cmty. Ass’n v. Kelley, 2016 CO 65, ¶ 42, 380 P.3d 137,

  146 (“[T]he word ‘must’ connotes a mandatory requirement.”).

  Section 19-3-208 requires the Department to provide visitation to

  parents, but only “as determined necessary and appropriate by

  individual case plans.” § 19-3-208(2)(b). However, the juvenile

  court, and not the Department, must decide whether visitation

  services are necessary and appropriate in a particular case. People

  in Interest of B.C., 122 P.3d 1067, 1070-71 (Colo. App. 2005) (noting

  that questions concerning the children’s health and safety are

  matters entrusted to the juvenile court’s sound discretion, and

  decisions regarding visitation may not be delegated to a

  department). We therefore agree with father that the Department’s

  blanket policy violates section 19-3-208 because it creates a general

  prohibition on visitation services without any consideration of the

  children’s health and safety or whether visitation is necessary and


                                     10
  appropriate under the treatment plan. See People in Interest of

  D.G., 140 P.3d 299, 302 (Colo. App. 2006).

¶ 23   In concluding that the Department’s policy is improper, we do

  not intend to suggest that the Department could never recommend

  suspending visitation services for a parent with an outstanding

  warrant. Rather, the Department could deny a parent visitation

  services under these circumstances, but only if the juvenile court

  found that visitation with the parent would be detrimental to the

  health and safety of the child. See, e.g., id. at 305 (noting that

  face-to-face visitation may not be appropriate if the parent is

  incarcerated or has committed sexual assault on a child). But,

  absent health and safety concerns, a juvenile court may not

  approve a treatment plan that does not provide for face-to-face

  visitation. Id. (“[T]he trial court erred in approving a case plan that

  provided for written communication in lieu of visitation services.”).

¶ 24   The Department and the GAL do not direct us to anywhere in

  the record where the juvenile court explicitly found that the

  prohibition of father’s visitation was necessary to protect the

  children. See People in Interest of K.C., 685 P.2d 1377, 1379-80

  (Colo. App. 1984) (noting that visitation may not be denied without


                                     11
  the court’s approval or knowledge). To the extent the juvenile court

  implicitly approved the limitation by adopting the treatment plan,

  the juvenile court did not make any specific findings about whether

  such a limitation was needed to protect the children’s health and

  safety. See A.A., ¶¶ 24-27, 479 P.3d at 62-63; see also D.G., 140

  P.3d at 305. And we see no evidence in the record that father’s

  active warrants in and of themselves posed a threat to the

  children’s health and safety. Compare People in Interest of T.W.,

  797 P.2d 821, 823 (Colo. App. 1990) (denying visitation because

  there was a strong possibility that the parent had sexually

  assaulted the child and the child “became extremely upset before

  and after visits” with the parent), with D.G., 140 P.3d at 305 (noting

  that visitation could not be denied “because of the department’s

  generalized belief that the children could be emotionally harmed if

  they had any personal contact with their parents”).

¶ 25   The lack of visitation here is akin to the situation described in

  A.A., ¶ 25, 479 P.3d at 63, in which the department recommended

  suspending visitation until the parents could “demonstrate two

  weeks of monitored sobriety.” See also D.G., 140 P.3d at 305

  (noting that the juvenile court erred by adopting the department’s


                                    12
  recommended visitation plan that prohibited face-to-face contact).

  In A.A., ¶¶ 25-27, 497 P.3d at 63, the court adopted the

  department’s recommendation, but it did not explain why it did so

  or how the “order was designed to promote the health, safety, and

  well-being of the children.” Because one of the parents “never

  established two consecutive weeks of clean urinalysis tests, the

  [d]epartment never offered services for her.” Id. at ¶ 30, 497 P.3d at

  63. According to the division, this situation resulted in a “total[]

  depriv[ation] of the visitation services required by section

  19-3-208(2)[(b)] without any showing that such total deprivation

  was necessary to protect the children.” Id. Therefore, the

  department did not make reasonable efforts. Id.

¶ 26   Because we agree with the analysis in A.A., we also conclude

  that “the juvenile court did not ensure that [father] was provided

  adequate visitation services” here. Id. The Department did not offer

  visitation to father solely because of its policy prohibiting visitation

  for a parent with an outstanding warrant, resulting in a total

  deprivation of the visitation services that section 19-3-208(2)(b)

  requires. See A.A., ¶ 30, 497 P.3d at 63. To the extent that the




                                     13
  juvenile court approved of the limitation, see K.C., 685 P.2d at

  1379-80, it erred, see A.A., ¶ 26, 497 P.3d at 63.

¶ 27   Lastly, the Department and the GAL do not argue that the

  court’s refusal to allow father to have visitation with the children,

  consistent with the Department’s blanket policy, constituted

  harmless error in light of father’s noncompliance with other parts of

  his treatment plan. Rather, their assertion that father did not

  engage in his treatment plan is inextricably intertwined with their

  argument that father could have visited the children if he had

  complied with the Department’s blanket policy by addressing his

  outstanding warrants.

¶ 28   We therefore conclude that the juvenile court erred by

  applying the blanket policy to support its finding that the

  Department had made reasonable efforts. For this reason, we

  reverse the judgment. To the extent that father’s treatment plan

  was based on the Department’s blanket policy, the juvenile court

  must modify father’s treatment plan as described above and afford

  father an opportunity to have face-to-face visitation, subject to any

  concerns regarding the children’s health or safety, under section

  19-3-208.


                                    14
¶ 29   Because we reverse the termination judgment based on the

  Department’s failure to make reasonable efforts to provide father

  with visitation services, we need not address (1) whether the

  Department’s policy also violated father’s due process rights or (2)

  father’s other claims challenging the Department’s failure to make

  reasonable efforts. For the same reason, there is no need for a

  remand to address whether Judge Chase’s bias or prejudice based

  on race or ethnicity may have affected her decision to terminate

  father’s parental rights.

                    B.    Appropriate Treatment Plan

¶ 30   Father also asserts that his treatment plan was inappropriate

  because it included a component that required him to address

  domestic violence even though domestic violence was not an issue.

  Because this issue is likely to arise on remand, we choose to

  address it. We reject father’s contention.

                                1.    Law

¶ 31   The purpose of a treatment plan is to preserve the parent-child

  legal relationship by assisting the parent in overcoming the

  problems that required intervention into the family. People in

  Interest of L.M., 2018 COA 57M, ¶ 25, 433 P.3d 114, 119-20.


                                     15
  Therefore, an appropriate treatment plan is one that is approved by

  the court, relates to the child’s needs, and provides treatment

  objectives that are reasonably calculated to render the parent fit to

  provide adequate parenting to the child within a reasonable time.

  § 19-1-103(10); People in Interest of K.B., 2016 COA 21, ¶ 13, 369

  P.3d 822, 826.

¶ 32   We measure the appropriateness of a treatment plan by its

  likelihood of success in reuniting the family, which we assess by

  considering the facts when the juvenile court approved the plan.

  B.C., 122 P.3d at 1071. That a treatment plan is not ultimately

  successful does not mean that it was inappropriate. People in

  Interest of M.M., 726 P.2d 1108, 1121 (Colo. 1986).

                              2.   Analysis

¶ 33   Father contends that, because he had no criminal history

  involving domestic violence, the domestic violence component of his

  treatment plan was unnecessary.

¶ 34   The petition listed a domestic violence conviction from 2009.

  However, as father points out, later reports from the Department

  did not include the 2009 conviction. It is unclear to us whether the

  Department intentionally removed the conviction in the later reports


                                    16
  because father did not have such a conviction or for some other

  reason.

¶ 35   At the termination hearing, the caseworker testified that the

  Department required father to complete a domestic violence

  evaluation, in part based on his “criminal history.” When pressed

  on cross-examination about father’s criminal history related to

  domestic violence, the caseworker said, “I’d have to look at my

  notes, but . . . there [were] just more aggressive charges, not

  specifically around domestic violence, but I’d have to look.”

  Father’s attorney asked whether the “[i]nformation that you listed in

  the report to the [c]ourt[,] is that . . . the information you would be

  referring back to?” The caseworker responded, “Yes.” The report

  did not list any domestic violence charges.

¶ 36   In any event, even if father did not have a criminal conviction

  for domestic violence, we conclude that record evidence supported

  the domestic violence component. At the termination hearing, the

  caseworker testified that the domestic violence component was

  added “based on reports from [mother].” Father does not contend

  on appeal that the juvenile court erred by adopting the domestic

  violence component based on mother’s reports of domestic violence.


                                     17
  We therefore conclude that the juvenile court did not err by

  including the domestic violence component in father’s treatment

  plan.

                              IV.   Conclusion

¶ 37      We reverse the judgment terminating father’s parental rights.

  On remand, before the court may again consider termination of

  father’s parental rights, it must modify the existing treatment plan

  to the extent it was based on the Department’s blanket policy

  prohibiting him from participating in visitation. In implementing

  father’s treatment plan, the court should determine whether, and

  under what conditions, the Department must provide father with

  visitation, considering the children’s health and safety, under

  section 19-3-208. Absent health or safety concerns, the

  Department must afford father an opportunity to have visitation

  before it may file another termination motion, if it chooses to do so.

          JUDGE PAWAR and JUDGE TAUBMAN concur.




                                     18